Citation Nr: 0104871	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-08 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic organic 
disability manifested by pain in the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her parents


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from April to June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim for 
several disabilities, to include entitlement to service 
connection for a chronic organic disability manifested by 
pain in the knees.  The veteran filed a notice of 
disagreement and substantive appeal for the aforementioned 
disability and the present appeal ensued.  In October 2000, a 
Travel Board hearing was held at the RO before the 
undersigned, who was designated by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c) (West Supp. 2000).  

The veteran and her representative contend, in essence, that 
service connection is warranted for a bilateral knee disorder 
based on service incurrence.  The veteran maintains that she 
fell down a hill and ran on her injured knees thereafter, 
causing the present chronic organic disability.  

Service medical records show that the veteran was seen in 
service with knee complaints, specifically pain in the right 
knee. The veteran testified at her October 2000 Travel Board 
hearing that she received treatment after service on an 
intermittent basis, because she had no insurance to pay for 
her knee complaints.  As of January 2001, her representative 
stated that the veteran had not been able to obtain any 
additional medical evidence in conjunction with her right 
knee complaints.  However, she did state at her hearing that 
she was treated at the San Joaquin County Hospital in 1999, 
and that x-rays taken at that time showed she had laxity of 
the knee.  Also, the evidence of record does not show she has 
been examined by VA with regard to her bilateral knee 
complaints.  Hence, an examination is indicated.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran to provide the names, 
addresses, and approximate dated of 
treatment for all who have treated her 
for her bilateral knee complaints since 
her separation from service.  After 
obtaining an appropriate release from the 
veteran for each provider, request the 
complete clinical records of all such 
treatment, specifically those of 
examination and x-ray reports performed 
at San Joaquin County Hospital, Stockton, 
California.  If requests for any records 
are not successful, advise the veteran 
and her representative that VA was unable 
to obtain the identified records; explain 
efforts undertaken by VA to obtain the 
records; and afford the veteran the 
opportunity to submit any outstanding 
private records herself. 

2.  Schedule the veteran for a VA orthopedic 
examination to determine the etiology of her 
claimed chronic organic disability manifested 
by bilateral knee pain.  The claims folder, 
including a copy of this remand, is to be 
reviewed by the examiner in conjunction with 
the examination.  The examiner should 
specifically address whether there is a 
current, chronic, organic knee disability, 
and, if so, the diagnosis of said disability.  
The examiner should express an opinion as to 
the etiology of any current bilateral knee 
disability, indicating whether it is at least 
as likely as not related to the veteran's 
knee complaints in service.  The examiner 
must provide a comprehensive report including 
complete rationales for all opinions and 
conclusions reached.  

3.  Review the claims file and ensure 
that the foregoing development and all 
notification and development action 
required by the VCAA are completed.  

4.  Readjudicate the veteran's claim on 
the merits.  If it remains denied, 
furnish the veteran and her 
representative an appropriate 
supplemental statement of the case and 
give them an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until she is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


